Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant Attorney  Mr. Liaoteng Wang on 11/08/2021. An e-mail with conformation was received from Applicant Attorney Liaoteng Wang on 11/09/2021 (attachment enclosed).
The application has been amended as follows: 
The claims have been amended as (Underline shows what is amended and strikethrough shows what is deleted): 
21. A method for determining fast charge performance of a negative electrode plate, the negative electrode plate comprising a negative active material, a conductive additive, and a binder, characterized in that the method comprises:
determining fast charge performance of the negative electrode plate according to an empirical formula A=CW*(PD-1)*(OL-D50+D90)/(w* 100), wherein:
in case A<16, the negative electrode plate is applicable to a fast charge battery at a constant current rate of 10C or higher;
in case 16<A<85, the negative electrode plate is applicable to a fast charge battery at a constant current rate of 4C-10C;

in case A>110, the negative electrode plate is applicable to a fast charge battery at a constant current rate of lower than 2C;
and in the empirical formula,
CW represents the coating weight CW of the negative electrode plate, expressed in mg/cm”:
PD represents the press density of coating on the negative electrode plate, expressed in g/cm}:
OI represents the orientation index of the negative electrode plate as measured by using X-ray powder diffractometer according to X-ray diffraction analysis method and lattice parameter determination method of graphite 
DS50 represents the particle size which corresponds to 50% of the cumulative volume percentage of negative active material in the negative electrode plate, expressed in µm;
D90 represents the particle size which corresponds to 90% of the cumulative volume percentage of the negative active material in the negative electrode plate, expressed in µm;
D50 and D90 are measured using a laser diffraction particle size distribution measuring instrument according to the laser diffraction method for measuring particle size distribution 
w represents the mass percentage of active carbon atoms in the negative active material of the negative electrode plate, relative to the mass of the negative active material, and w is measured according to the description; and
wherein the negative active material of the negative electrode plate fulfills the conditions that w is from 1% to 10% and D50 is from 5 µm to 15 µm, and wherein the negative active material of the negative electrode plate comprises one or more of artificial graphite and natural graphite; the weight percentage of graphite material in the negative active material is higher than 90%; and the coating weight CW of the negative electrode plate is further controlled in the range of from 5 mg/cm2  to 13 mg/cm2.
A method for designing a negative electrode plate in a fast charge battery, the negative electrode plate comprising a negative active material, a conductive additive, and a binder,
characterized in that the method comprises:
1) screening a negative active material for a fast charge battery, comprising:
 (1) determining the mass percentage w of active carbon atoms in the negative active material as measured according to the description;
(2) determining the particle size D50 corresponding to 50% of the cumulative volume percentage of the negative active material, expressed in µm;
(3) determining the particle size D90 which corresponds to 90% of the cumulative volume percentage of the negative active material, expressed in µm;
(4) selecting the negative active material in which the mass percentage w is from 1% to 10% and DS50 is from 5 µm to 15 µm;
D50 and D90 are measured using a laser diffraction particle size distribution measuring instrument according to the laser diffraction method for measuring particle size distribution 
I) determining the process parameters of the negative electrode plate, comprising:
(i) dispersing the negative active material obtained from the above screening and an optional auxiliary agent in a solvent to form a uniform negative electrode slurry, followed by coating a negative electrode current collector with the negative electrode slurry, and after drying the coated negative electrode plate, determining the coating weight CW of the negative electrode plate, expressed in mg/cm”; and
(i1) cold pressing the negative electrode plate obtained from step (i), followed by determining the press density PD of coating on the negative electrode plate (in g/cm*) and the orientation index OI value of the negative electrode plate, wherein the orientation index OI value is measured by using X-ray powder diffractometer according to X-ray diffraction analysis method and lattice parameter determination method of graphite 

wherein the negative active material of the negative electrode plate comprises one or more of artificial graphite and natural graphite; the weight percentage of graphite material in the negative active material is higher than 90%; and in step ID, the coating weight CW of the negative electrode plate is further controlled in the range of from 5mg/cm2 to 13 mg/cm2.

Allowable Claims
The claims 21-35 are allowed.  Specifically, the independent Claims 21 and 24 are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claims. 

Reasons for allowance
Regarding prior art, Claims 1 and 24. Though the prior arts teach, the prior arts fail (see PTO 892 & IDS) to further teach or suggest a combination, specifically 
Claim 21: “determining fast charge performance of the negative electrode plate according to an empirical formula A=CW*(PD-1)*(OL-D50+D90)/(w* 100), wherein: in case A<16, the negative electrode plate is applicable to a fast charge battery at a constant current rate of 10C or higher; in case 16<A<85, the negative electrode plate is applicable to a fast charge battery at a constant current rate of 4C-10C;in case 85<A<110, the negative electrode plate is applicable to a fast charge battery at a constant current rate of 2C-4C; and in case A>110, the negative electrode plate is applicable to a fast charge battery at a constant current rate of lower than 2C; and in the empirical formula, CW represents the coating weight CW of the negative electrode 2: PD represents the press density of coating on the negative electrode plate, expressed in g/cm2:
OI represents the orientation index of the negative electrode plate as measured by using X-ray powder diffractometer according to X-ray diffraction analysis method and lattice parameter determination method of graphite, and calculating according to formula OI= C004/C110, wherein C004 was peak area of 004 characteristic diffraction peak and C110 was peak area of 110 characteristic diffraction peak;”. 
Claim 24: “cold pressing the negative electrode plate obtained from step (i), followed by determining the press density PD of coating on the negative electrode plate (in g/cm*) and the orientation index OI value of the negative electrode plate, wherein the orientation index OI value is measured by using X-ray powder diffractometer according to X-ray diffraction analysis method and lattice parameter determination method of graphite, and calculating according to formula OI= C004/C110, wherein C004 was peak area of 004 characteristic diffraction peak and C110 was peak area of 110 characteristic diffraction peak; and Ill) determining fast charge performance of the negative electrode plate according to claim 21; and wherein the negative active material of the negative electrode plate comprises one or more of artificial graphite and natural graphite; the weight percentage of graphite material in the negative active material is higher than 90%; and in step ID, the coating weight CW of the negative electrode plate is further controlled in the range of from 5mg/cm2 to 13 mg/cm2”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Chen et al. (Large-Strain Deformation Mechanics of Charge-Containing Polymer Membranes, 2018) disclose the supported bi-layer structure enables the distribution of stress across the entire sample well after reaching the critical fracture strain, and minimizes the propagation of cracks. The findings here can better inform future design and optimization of materials for protective coatings, impact mitigation, and wearable electronics.
b) Yang (strategies to improve the electrochemical performance of electrodes for li-ion batteries, 2012) disclose In order to improve the rate capability of the high voltage spinel material, the electronic, structural and electrochemical properties of LiM1/2Mn3/2O4 (M=Ti, V, Cr, Fe, Co, Ni and Cu) was predicted by first principles theory first. A series of bi-doped spinel oxides of LiNixCuyMn2-x-yO4 (0<x<0.5, 0<y<0.5) have been synthesized because of the lower lithium diffusion barrier of LiCu1/2Mn3/2O4 predicted by first principles theory.
c) Og1 et al. (US 2021/0257618) disclose an energy storage device including an electrode assembly that has a negative electrode and a positive electrode, where the negative electrode contains a negative electrode substrate and a negative active material, and has a negative active material layer disposed in an unpressed shape along at least one surface of the negative electrode substrate, the negative active 
D) Song et al. (US 2020/0381688) disclose a negative electrode for a lithium secondary battery having reinforced insulating properties, which comprises a negative electrode active material layer; and a ceramic separating layer formed on the negative electrode active material layer, wherein the negative electrode active material layer has an arithmetic average surface roughness (Ra) of 0.01 μm to 0.3 μm, and the ceramic separating layer has a thickness of 1 μm to 30 μm, and a lithium secondary battery comprising the same.
e) Afshari et al. (US 2020/0362516) disclose a separator or thermal or fire insulation for use in or with electrochemical cells, and an electrochemical cell comprising the same, the paper having 90 to 99 weight percent aramid fibrous pulp comprising aramid polymer fibrils and 1 to 10 weight percent polyvinylpyrrolidone present as a coating on the surface of the fibers, the paper having a thickness of 10 to 40 micrometers and a tensile strength of at least 15 megapascals or greater.
f) Kang et al. (us 10,700,344) disclose a negative electrode plate and a secondary battery comprising the same. Specifically, the present disclosure provides a negative electrode plate comprising a negative electrode current collector and a negative electrode layer coated on at least one surface of the negative electrode current collector, the negative electrode layer comprising a negative electrode active material, wherein the negative electrode active material comprises a graphite material, and the negative electrode layer fulfills the condition: 0.45≤7.8/D50+1.9*D50/(V.sub.OI).sup.2≤3.1, wherein D50 represents a volume 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864